Exhibit 10.40

 

BOND PURCHASE AGREEMENT

 

$6,610,000

THE CITY OF SPRINGFIELD, OHIO

First Mortgage Revenue Bonds

(Eaglewood Property Holdings, LLC Project)

Series 2012A

 

and

 

$620,000

THE CITY OF SPRINGFIELD, OHIO

First Mortgage Revenue Bonds

(Eaglewood Property Holdings, LLC Project)

Taxable Series 2012B

 

 

April 10, 2012

 

 

The City of Springfield, Ohio

76 East High Street

Springfield, Ohio 45502

 

Attn: Mark Beckdahl, Director of Finance

 

Eaglewood Property Holdings, LLC

Two Buckhead Plaza

3050 Peachtree Road NW, Suite 355

Atlanta, Georgia 30305

 

Attn: Christopher F. Brogdon

 

Dear Ladies and Gentlemen:

 

The undersigned (the “Underwriter”) offers to enter into this Bond Purchase
Agreement (this “Bond Purchase Agreement”) with The City of Springfield, Ohio
(the “Issuer”), and Eaglewood Property Holdings, LLC, a Georgia limited
liability company (the “Borrower”), which, upon acceptance of this offer by the
Issuer and the Borrower, will be binding upon the Issuer, the Borrower and the
Underwriter.  This offer is made subject to written acceptance hereof by the
Issuer and the Borrower at or before 6:00 P.M., Eastern Time, on the date
hereof, unless extended by agreement by the parties.

 

1

--------------------------------------------------------------------------------


 

BACKGROUND AND INTRODUCTION.

 

Pursuant to a ordinance adopted by the Issuer on March 27, 2012 (the “Bond
Ordinance”), and an Indenture of Trust, dated as of April 12, 2012 (the
“Indenture”), between the Issuer and BOKF, NA, dba Bank of Oklahoma, as trustee
(the “Trustee”), the Issuer expects to issue its: (i) $6,610,000 The City of
Springfield, Ohio, First Mortgage Revenue Bonds (Eaglewood Property Holdings,
LLC Project), Series 2012A (the “Series 2012A Bonds”); and (ii) $620,000 The
City of Springfield, Ohio, First Mortgage Revenue Bonds (Eaglewood Property
Holdings, LLC Project), Taxable Series 2012B (the “Series 2012B Bonds” and,
together with the Series 2012A Bonds, the “Series 2012 Bonds”).  The Series 2012
Bonds will be issued, in book entry form only, on a pari passu basis.  Interest
on the Series 2012A Bonds is expected to be excludable from the gross income of
the holders thereof for federal income tax purposes.

 

The Issuer will, pursuant to a Loan Agreement, dated as of April 12, 2012 (the
“Loan Agreement”), lend the proceeds from the sale of the Series 2012 Bonds to
Eaglewood Property Holdings, LLC, a Georgia limited liability company (the
“Borrower”), which will use such proceeds to undertake a project (the “Project”)
consisting of: (i) re-financing the costs of its acquisition of an 80-unit
assisted living facility, which is located in Springfield, Ohio (the
“Facility”), which the Borrower leases to Eaglewood Village, LLC, an affiliated
entity (the “Operator”), pursuant to a Facility Lease, dated December 29, 2011
(as amended by a First Amendment to Facility Lease, dated as of April 12, 2012,
the “Lease”); (ii) making certain initial deposits into the funds and accounts
established under the Indenture, including a debt service reserve fund for the
Series 2012 Bonds; and (iii) paying certain costs of issuance of the Series 2012
Bonds.

 

The Borrower will be required to make all of its payment obligations under the
Loan Agreement (the “Loan Payments”) directly to the Trustee in such amounts as
will enable the Trustee to pay, when due, the principal of, premium, if any, and
interest on, the Series 2012 Bonds and all other amounts, fees, penalties,
premiums, adjustments, expenses, counsel fees and other payments due pursuant to
the terms of the Indenture.  The source of funds available to the Borrower to
make the Loan Payments will be the revenues generated by the operation of the
Facility (the “Gross Revenues”).

 

The Series 2012 Bonds will be special obligations of the Issuer, payable solely
from the revenues, receipts, funds or moneys pledged therefor pursuant to, and
from any amounts otherwise available under, the Indenture, all of which (except
the Rebate Fund) will be held by the Trustee for the equal and ratable benefit
of all holders of the Series 2012 Bonds.

 

Pursuant to a Guaranty Agreement, dated as of April 12, 2012 (the “AdCare
Guaranty Agreement”), AdCare Health Systems, Inc. (“AdCare”), the Borrower’s
ultimate corporate parent, will guarantee the prompt payment and performance, as
and when due, of the Loan Payments, and the Borrower’s other obligations under
the Loan Agreement.

 

As security for its obligations under the Loan Agreement, the Borrower will,
pursuant to an Open-End Mortgage, Assignment of Leases and Rents and Security
Agreement, dated as of April 12, 2012 (the “Security Agreement”): (i) grant the
Trustee (subject to Permitted Encumbrances) a first lien on and security
interest in all of the land, buildings and other improvements that constitute
the Facility, and in and to the Lease Payments and all of the Borrower’s other
personal property now or hereafter located in the Facility; and
(ii) collaterally assign the Lease to the Trustee (the Lease and such other
property being herein referred to collectively as the “Mortgaged Property”).

 

2

--------------------------------------------------------------------------------


 

As security for its obligations in respect of the Series 2012 Bonds, the Issuer
will, pursuant to the Indenture, assign and pledge to the Trustee, for the equal
and ratable benefit of all holders of the Series 2012 Bonds, all of the Issuer’s
right, title and interest in, to and under the Loan Agreement, the AdCare
Guaranty Agreement, and the Security Agreement (except for the “Reserved Rights”
of the Issuer, such as the right to receive administrative fees, costs and
expenses and certain notices, the right to give certain consents, and its rights
to indemnification and to enforce public purpose covenants).

 

The exclusion of interest on the Series 2012A Bonds, from the gross income of
the recipients thereof for federal income tax purposes, is based upon the
Facility’s providing “residential rental property” as such term is defined in
Section 142(d) of the Internal Revenue Code of 1986, as amended (the “Code”). 
Certain conditions must be satisfied, and must continue to be satisfied, in
order for such exclusion of interest to be effective.  Accordingly, the Borrower
will enter into a Land Use Restriction Agreement, dated as of April 12, 2012
(the “Land Use Agreement”), in which the Borrower will covenant that it will
cause the Facility to comply with the requirements of Section 142(d) of the
Code, and that it will not knowingly take or permit any action to be taken that
would adversely affect the exemption of interest on the Series 2012A Bonds from
federal income taxation.

 

The Series 2012 Bonds will be limited obligations of the Issuer, payable solely
from the revenues, receipts, funds or moneys pledged therefor, and from any
amounts otherwise available under the Indenture for the payment thereof,
including those derived under the Loan Agreement and the Security Agreement, and
those on deposit in all funds and accounts held under the Indenture (except the
Rebate Fund), all of which will be held by the Trustee for the equal and ratable
benefit of all holders of the Series 2012 Bonds.  (The Indenture, the Loan
Agreement, the Security Agreement, the Land Use Agreement, and the other
documents delivered by or on behalf of the Issuer or the Borrower pursuant to
the provisions of any of the Indenture, the Loan Agreement, or the Security
Agreement are hereinafter sometimes referred to collectively as the “Transaction
Documents”.)

 

Pursuant to a Continuing Disclosure Undertaking (the “Disclosure Agreement”),
the Borrower and the Operator will each agree to provide certain financial
information and operating data relating to it, annually, and to provide notices
of the occurrence of certain enumerated events.

 

SECTION 1.   PURCHASE AND SALE OF THE SERIES 2012 BONDS

 

Based upon the terms and conditions and upon the representations herein set
forth, the Underwriter hereby agrees to purchase from the Issuer, and the Issuer
hereby agrees to sell and deliver to the Underwriter, for further sale by the
Underwriter, on a best-efforts basis, all (but not less than all) of the
$7,230,000 aggregate principal amount of the Series 2012 Bonds, which will have
such maturities and bear interest at such rates as are set forth in Exhibit A
attached hereto, for an aggregate purchase price of $6,974,133.00 ($7,230,000.00
for the Series 2012 Bonds, less (a) original issue discount of $114,882.00 and
(b) an underwriter discount of $140,985.00 The Borrower has also agreed to pay
an Underwriting and Marketing Fee to the Underwriter for services related to the
offer and sale of the Series 2012 Bonds in the amount of $292,815.00.

 

The Underwriter agrees to sell the Series 2012 Bonds at no more than the initial
offering prices or yields set forth in the Official Statement (as defined in
Section 3 hereof).  The Underwriter reserves the right to change the initial
sale prices or yields as the Underwriter shall deem necessary in connection with
the sale of the Series 2012 Bonds and to offer and sell the Series 2012 Bonds to
or with certain dealers (including

 

3

--------------------------------------------------------------------------------


 

dealers depositing the Series 2012 Bonds into unit investment trusts) and others
at prices lower than the initial offering prices or yields set forth in the
Official Statement.  The Underwriter also reserves the right (i) to over-allot
or effect transactions that stabilize or maintain the market price of the
Series 2012 Bonds at a level above that which might otherwise prevail in the
open market, and (ii) to discontinue such stabilizing, if commenced, at any
time.

 

SECTION 2.  DELIVERY OF THE SERIES 2012 BONDS AND CLOSING

 

At 10:00 a.m. (Eastern Time) on April 12, 2012, or at such other time or on such
earlier or later date as to which we may mutually agree (the “Closing Date”),
the Issuer will cause to be delivered to the Underwriter, at the offices of The
Depository Trust Company, in New York, New York, or such other place as to which
we may mutually agree, the Series 2012 Bonds in definitive or typewritten form
(all the Series 2012 Bonds to be in fully registered form and in such authorized
denominations, and shall be registered in such names, as the Underwriter may
request at least three (3) business days prior to the Closing Date, duly
executed and authenticated, and there will be delivered to the Underwriter at
such offices, or to such other place as to which we may mutually agree, the
other documents hereinafter mentioned.  It is anticipated that CUSIP
identification numbers will be printed on the Series 2012 Bonds, but neither the
failure to print such numbers on any Series 2012 Bond nor any error with respect
thereto shall constitute cause for a failure or refusal by the Underwriter to
accept delivery of the Series 2012 Bonds in accordance with the terms of this
Bond Purchase Agreement.  On the Closing Date, the Underwriter will accept
delivery of the Series 2012 Bonds and pay the purchase price of the Series 2012
Bonds to the Issuer in federal or other immediately available funds by wire or
check.

 

SECTION 3.  OFFICIAL STATEMENT

 

(a)           Delivery and Use; 15c2-12 Representations.  The Borrower shall
deliver or cause to be delivered to the Underwriter, at the sole expense of the
Borrower, and promptly after the acceptance by the Issuer and the Borrower of
this Bond Purchase Agreement (but in no event later than the date of the
Closing), such number of copies of the Official Statement, which shall be dated
the date of the Closing (the “Official Statement”), relating to the Series 2012
Bonds, as the Underwriter may reasonably request.  The Borrower shall also
deliver to the Underwriter, at the sole expense of the Borrower, no later than
seven (7) business days after the date of this Bond Purchase Agreement (or
within such shorter period as may be required by the Underwriter in order to
comply with the provisions of Rule 15c2-12 and other applicable security laws,
rules and regulations), additional copies of the Official Statement in final
form (including all documents incorporated by reference therein) and any
amendment or supplement thereto, in such quantities as the Underwriter may
reasonably request in order to comply with the obligations of the Underwriter
pursuant to the rules of the Municipal Securities Rulemaking Board (the “MSRB”)
and Rule 15c2-12.  The Issuer agrees to notify the Underwriter of any material
changes that become known to the Issuer that relate to the Issuer and which
might affect the accuracy and completeness of the Official Statement, and the
Borrower agrees to notify the Underwriter of any material changes that become
known to the Borrower and which might affect the accuracy and completeness of
the Official Statement, in either case for a period of ninety (90) days after
the date on which the Official Statement has been filed with the MSRB’s
Electronic Municipal Market Access system (“EMMA”).

 

Promptly upon its receipt of the Official Statement, the Underwriter shall file
the Official Statement, and any amendment and supplement thereto, with EMMA, and
shall pay any fees required in connection

 

4

--------------------------------------------------------------------------------


 

therewith.  The Underwriter agrees to send to the MSRB or its designee, within
the time required under Rule G-32 and all applicable rules of the MSRB the
necessary copies of the Official Statement.

 

By its acceptance of this Bond Purchase Agreement, the Issuer and the Borrower,
to the extent each is a party thereto, authorize the use, in connection with the
sale of the Series 2012 Bonds, of copies of the Official Statement and the
Transaction Documents.  The Issuer and the Borrower acknowledge and ratify the
distribution by the Underwriter of the Official Statement in connection with the
sale of the Series 2012 Bonds, and the Issuer and the Borrower hereby deem the
Official Statement final.

 

SECTION 4.  REPRESENTATIONS AND AGREEMENTS OF THE UNDERWRITER

 

The Underwriter represents to and agrees with the Issuer and the Borrower that,
as of the date hereof:

 

(a) The Underwriter is a Florida corporation duly organized, validly existing
and in good standing under the laws of its state of organization, having all
requisite power and authority to carry on its business as now constituted.

 

(b) The Underwriter has received all information with respect to the Issuer, the
Borrower, the Project, and the Facility that it has requested from the Issuer
and the Borrower in order to purchase the Series 2012 Bonds.

 

(c) The documents relating to the sale of the Series 2012 Bonds have been
reviewed by the Underwriter and contain terms acceptable to, and agreed to by,
the Underwriter.

 

(d) The Underwriter has the requisite authority to enter into this Bond Purchase
Agreement.  This Bond Purchase Agreement has been duly executed and delivered by
the Underwriter and, assuming the due authorization, execution and delivery by
the other parties hereto, is the binding and valid obligation of the
Underwriter, enforceable in accordance with its terms, except that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
moratorium or other similar laws or equitable principles affecting creditors’
rights or remedies generally.

 

(e) The Underwriter has not entered into any undisclosed financial or business
relationships, arrangements or practices required to be disclosed in the
Official Statement pursuant to Securities and Exchange Commission Rule Nos.
33-7049 and 34-33741, FR-42, File No. S7-4-94 (March 9, 1994), or required to be
disclosed in the Official Statement pursuant to the MSRB rules.

 

(f) The Underwriter will offer the Series 2012 Bonds only pursuant to the
Official Statement and will not make any statements in connection with the
offering and sale of the Series 2012 Bonds that are inconsistent with the
information contained in the Official Statement.

 

(g) The Underwriter will comply with all registration and qualification
requirements, which are applicable to the Underwriter and its offering of the
Series 2012 Bonds, under any securities or “blue sky” laws of any jurisdiction.

 

(h) The Underwriter will not make any untrue or misleading statement in
connection with the offering and sale of the Series 2012 Bonds, and will ensure
that all information contained in the Official Statement under the caption
“UNDERWRITING” is true and correct in all material respects and does not

 

5

--------------------------------------------------------------------------------


 

omit any statement necessary in order to make the statements therein, in light
of the circumstances in which they were made, not misleading.

 

(i) The Underwriter will perform its responsibilities as underwriter for the
Series 2012 Bonds under applicable federal and state securities laws, including,
without limitation, its obligation to review the Official Statement and to make
such investigation as may be appropriate in order to have a reasonable basis for
concluding that the Official Statement does not contain any untrue statement of
a material fact and does not omit any material fact necessary in order to make
the statements therein, in light of the circumstances in which they were made,
not misleading.

 

SECTION 5.  REPRESENTATIONS AND AGREEMENTS OF THE ISSUER

 

The Issuer represents to and agrees with the Underwriter that, as of the date
hereof and the date of the Closing:

 

(a)           Official Statement.  The statements and information in the
Official Statement under the headings “SUMMARY STATEMENT — The Issuer”, “THE
ISSUER” and “LITIGATION — The Issuer” are, and such statements and information
in the Preliminary Official Statement, dated March 29, 2012 (the “Preliminary
Official Statement”), as of its date were, true, correct and complete in all
material respects, and such information and statements in the Official Statement
do not, and such information and statements in the Preliminary Official
Statement as of its date did not, include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make such statements and information, in light of the
circumstances under which they are, or were made, not misleading.

 

(b)           Existence.  The City of Springfield, Ohio (the “Issuer”), is a
municipal corporation, duly organized and existing under, and by virtue of, the
Constitution and laws of the State of Ohio and its City Charter.  Pursuant to
Section 133.51 of the Ohio Revised Code, and Article VIII, Section 16, of the
Ohio Constitution (together, the “Act”), and an ordinance passed by the Issuer,
the Issuer has the power to issue revenue bonds, such as the Series 2012 Bonds,
for the purpose, among others, of financing the acquisition and rehabilitation
of assisted living facilities.

 

(c)           Authority.  The Issuer has the requisite power and authority
(i) to take all actions set forth in the Act, (ii) to adopt the Bond Ordinance
and enter into the Indenture, the Loan Agreement and this Bond Purchase
Agreement, (iii) to issue and execute the Series 2012 Bonds as provided in the
Indenture, and to execute and deliver the Indenture, the Loan Agreement, and
this Bond Purchase Agreement, and (iv) to enter into and consummate all other
transactions contemplated on the Issuer’s part by the Series 2012 Bonds, the
Indenture, the Loan Agreement, this Bond Purchase Agreement and the Official
Statement.

 

(d)           Adoption of Bond Ordinance, Etc.  On March 27, 2012, the
Commission of the Issuer authorized the issuance of the Series 2012 Bonds
pursuant to an ordinance, after determining that the Project was a proper
purpose for its issuance of bonds under the Act. The Bond Ordinance and the
respective forms of the Indenture, the Series 2012 Bonds, the Loan Agreement and
this Bond Purchase Agreement were adopted or approved, as the case may be, at a
duly convened meeting of the Issuer, with respect to which all legally required
notices were duly given to all members of the Issuer, and at which meetings
quorums were present and acting at the time of the adoption or approval, as the
case may be, thereof, and the Bond Ordinance remains in full force and effect as
of the date hereof.

 

6

--------------------------------------------------------------------------------


 

(e)           Due Execution and Delivery of Documents.  This Bond Purchase
Agreement has been duly executed and delivered by the Issuer and, when executed
and delivered by the other parties hereto, will be, and the Loan Agreement, and
the Indenture, when executed and delivered by the Issuer and the other parties
thereto, will be, legal, valid and binding agreements of the Issuer, enforceable
in accordance with their terms, subject as to enforcement of remedies to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
in effect from time to time affecting the rights of creditors generally and to
the availability of equitable relief and, in the case of this Bond Purchase
Agreement, applicable securities laws.

 

(f)            No Conflicts.  The acceptance, execution and delivery of this
Bond Purchase Agreement, the adoption of the Bond Ordinance, the execution and
delivery of the Series 2012 Bonds, the Indenture, and the Loan Agreement, and
the compliance with the provisions hereof and thereof, do not and will not
violate or conflict with any resolution adopted by the Issuer’s City
Commissioners and, to the knowledge of the Issuer, do not and will not conflict
with or violate, or result in or constitute a breach of or default under, any
indenture, mortgage, deed of trust, guaranty, loan, agreement or other
instrument to which the Issuer is a party or by which the Issuer or any of its
property is bound, which would have a materially adverse effect on the
transactions contemplated by this Bond Purchase Agreement, or, to the knowledge
of the Issuer, conflict with or violate any provision of any law, administrative
rule or regulation, or any judgment, order or decree to which the Issuer or any
of its property is subject.

 

(g)           Limited Obligations.  The Series 2012 Bonds will be limited
obligations of the Issuer, payable solely from the revenues, receipts, funds or
moneys pledged therefor, and from any amounts otherwise available under the
Indenture for the payment thereof, including those derived under the Loan
Agreement, and the Security Agreement, and those on deposit in all funds and
accounts held under the Indenture (except the Rebate Fund), all of which will be
held by the Trustee for the equal and ratable benefit of all holders of the
Series 2012 Bonds.  The Series 2012 Bonds will not be in any way a debt,
liability or obligation, legal, moral or otherwise, of the Issuer, the State of
Ohio, The City of Springfield, or any other political subdivision of the State
of Ohio.  Neither the general credit of the Issuer nor the general credit or
taxing power of the State of Ohio, The City of Springfield, or any other
political subdivision of the State of Ohio will be pledged to the payment of the
principal of the Series 2012 Bonds or the interest or any premium thereon or
other costs incidental thereto.

 

(h)           Defaults.  The Issuer, to the best of its knowledge, has never
defaulted and is not now in default with respect to, any bonds, notes or other
obligations which it has issued, except any of the foregoing that were issued in
a “conduit” financing in which neither the general credit of the Issuer nor the
general credit nor taxing power of the State of Ohio or any political
subdivision of the State of Ohio was pledged to the payment thereof.

 

(i)            Qualification of Bonds Under Blue Sky Laws.  The Issuer will
furnish and will continue to furnish such information, execute such instruments
and take such other action in cooperation with the Underwriter as the
Underwriter may reasonably request from time to time to qualify and to continue
to qualify the Series 2012 Bonds for offering and sale under the Blue Sky or
other securities laws and regulations of such states and other jurisdictions of
the United States as the Underwriter may designate and to determine the
eligibility of the Series 2012 Bonds for investment under the laws of such
states and other jurisdictions.  Provided, however, that (i) the Issuer will not
be required to execute a special or general consent to service of process or
qualify as a foreign corporation in connection with any such qualification in
any jurisdiction, and (ii) the Issuer shall not be obligated to pay any expenses
or costs (including, without limitation, legal fees) incurred in connection with
such qualification.

 

It is specifically understood and agreed that the Issuer makes no representation
as to the

 

7

--------------------------------------------------------------------------------


 

financial position or business condition of the Borrower and does not represent
or warrant as to the correctness, completeness or accuracy of any of the
statements, information (financial or otherwise), representations or
certifications furnished or to be made and furnished by the Borrower in
connection with the execution and delivery of the Loan Agreement or the
consummation of the transactions contemplated thereunder or in connection with
the sale of the Series 2012 Bonds.

 

SECTION 6.  REPRESENTATIONS, WARRANTIES, COVENANTS OF THE BORROWER

 

The Borrower represents to and agrees with the Underwriter that:

 

(a)           Corporate Status.  The Borrower is, and will continue to be, a
limited liability company, duly organized, validly existing, in good standing
under the laws of the State of Georgia, with full power to own its properties
and conduct its business in the State of Ohio, as described in the Official
Statement.

 

(b)           Official Statement.  As of the date of acceptance hereof by the
Borrower, the statements and information in the Official Statement under the
headings  “SUMMARY STATEMENT”, “THE BORROWER”, “THE OPERATOR”, “ADCARE”, “THE
FACILITY”, “PLAN OF FINANCING”, “SOURCES OF PAYMENT AND SECURITY FOR THE SERIES
2012 BONDS”, “FINANCIAL COVENANTS”, “FORECASTED DEBT SERVICE COVERAGE”, “CERTAIN
RISKS OF INVESTMENT” and “LITIGATION” (as it relates to the Borrower), and the
information and forecasts set forth in APPENDIX B are true, correct and complete
in all material respects, and such information and statements in the Official
Statement do not include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make such statements and information, in light of the circumstances under which
they are or were made, not misleading.

 

(c)           Litigation.  Other than any items disclosed in the Official
Statement, there is no claim, action, temporary restraining order, injunction,
suit, proceedings, inquiry or investigation, at law or in equity, before or by
any judicial or administrative court, governmental agency, public board or body,
pending or, to the best of the Borrower’s knowledge, threatened against or
affecting, or involving the Borrower or its properties or businesses, or any
securities of, the Borrower nor, to the best of the Borrower’s knowledge, is
there any basis therefor, (i) contesting the existence, status or powers of the
Borrower, or (ii) seeking to prohibit, restrain or enjoin the sale of the
Series 2012 Bonds or the use of the Official Statement, or (iii) challenging the
validity or enforceability of any of the Transaction Documents to which the
Borrower is a party, the Disclosure Agreement or this Bond Purchase Agreement or
any other document required by the terms of any thereof to be executed and
delivered by the Borrower (collectively, the “Borrower’s Transaction
Documents”), or contesting the power and authority of the Borrower to execute
and deliver or to consummate the transactions contemplated on the Borrower’s
part by the Borrower’s Transaction Documents or the Official Statement, or
(iv) wherein an unfavorable decision, ruling or finding would adversely affect
the financial condition or the operation of the Borrower or the transactions
contemplated on the Borrower’s part by the Borrower’s Transaction Documents or
the Official Statement.

 

(d)           Authority.  The Borrower has full power and authority to execute
and deliver, and to perform its obligations under, the Borrower’s Transaction
Documents, and to enter into and carry out the transactions contemplated on the
Borrower’s part by such documents and by the Official Statement.

 

(e)           Due Authorization.  The Borrower by proper action has duly
authorized (A) the

 

8

--------------------------------------------------------------------------------


 

execution and delivery of, and the due performance of its obligations under the
Borrower’s Transaction Documents, and (B) the taking of any and all actions as
may be required on the part of the Borrower to carry out, give effect to and
consummate the transactions contemplated by the Borrower’s Transaction Documents
and by the Official Statement.  The Borrower will take all actions necessary or
appropriate to consummate the transactions contemplated on the Borrower’s part
by the aforesaid documents.

 

(f)            Due Execution and Delivery of Documents.  This Bond Purchase
Agreement has been duly executed and delivered by the Borrower and is, and when
executed and delivered by the other parties thereto, if any, the Borrower’s
Transaction Documents, will be, legal, valid and binding agreements of the
Borrower enforceable in accordance with their terms, subject as to enforcement
of remedies to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws in effect from time to time affecting the rights of creditors
generally and to the availability of equitable relief and, in the case of this
Bond Purchase Agreement, applicable securities laws.  At or prior to the date of
Closing, the Borrower’s Transaction Documents shall have been duly authorized,
executed and delivered by the Borrower.

 

(g)           No Conflicts.  The acceptance, execution and delivery of this Bond
Purchase Agreement, the approval of the Borrower’s Transaction Documents, and
the compliance with the provisions hereof and thereof, do not and will not
conflict with or violate, or result in or constitute a breach of or default
under the Borrower’s operating agreement or under any indenture, mortgage, deed
of trust, guaranty, loan agreement or other instrument to which the Borrower is
a party or by which the Borrower or any of its property is bound, which would
have a materially adverse affect on the transactions contemplated by this Bond
Purchase Agreement or conflict with or violate any provision of any law,
administrative rule or regulation, or, to the best of the Borrower’s knowledge,
any judgment, order or decree to which the Borrower or any of its property is
subject.

 

(h)           Qualification of Bonds Under Blue Sky Laws.  The Borrower will
furnish such information, execute such instruments and take such other action in
cooperation with the Underwriter as the Underwriter may reasonably request to
qualify the Series 2012 Bonds for offering and sale under the Blue Sky or other
securities laws and regulations of such states and other jurisdictions of the
United States as the Underwriter may designate and to determine the eligibility
of the Series 2012 Bonds for investment under the laws of such states and other
jurisdictions, and will use its best efforts to continue such qualifications in
effect so long as required for the distribution of the Series 2012 Bonds;
provided, however, that the Borrower will not be required to execute a special
or general consent to service of process or qualify as a foreign company in
connection with any such qualification in any jurisdiction.

 

(i)            Governmental Filings.  The Borrower has made all filings with,
and has obtained all approvals and consents from, all federal, state and local
regulatory agencies having jurisdiction to the extent, if any, required by any
provision of law or regulation applicable to the Borrower to be made or to be
obtained in connection with the execution and delivery of the Borrower’s
Transaction Documents, the performance of the Borrower’s obligations thereunder
or hereunder and the consummation of the transactions contemplated on the
Borrower’s part thereby or hereby and by the Official Statement.

 

(j)            Governmental Approvals.  No approval, permit, consent,
authorization or order of any court or any governmental or public agency,
authority or person not already obtained or effected (other than any approvals
that may be required under the Blue Sky laws of any jurisdiction) is required
with respect to the Borrower in connection with the performance by the Borrower
of its obligations under the Borrower’s Transaction Documents.

 

9

--------------------------------------------------------------------------------


 

(k)           Certificates and Representations.  Any certificate signed by an
authorized representative of the Borrower delivered to the Underwriter at the
Closing shall be deemed a representation and warranty by the Borrower to such
parties as to the statements made therein.  The Borrower covenants that between
the date hereof and the Closing it will not take any action that will cause the
representations and warranties made herein to be untrue as of the Closing.

 

SECTION 7.  INDEMNIFICATION

 

(a)           Scope of Indemnification by the Borrower.  The Borrower hereby
agrees to indemnify, protect, defend and hold harmless the Issuer, each
official, trustee, member, agent, servant, officer, city commissioner, employee
and attorney of the Issuer and the Underwriter, each director, officer and
employee thereof, and each person, if any, who controls the Underwriter or the
Issuer within the meaning of Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934, as amended (an
“Indemnified Party”), against all losses, claims, damages, liabilities or
expenses, whether joint or several, to which any such Indemnified Party may
become subject, under any statute or regulation at law or in equity or otherwise
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact set forth in the Official Statement, or any
amendment or supplement thereof, or the Preliminary Official Statement, or arise
out of or are based upon (i) the omission or alleged omission to state therein a
material fact required to be stated therein or which is necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading in any material respect, and will reimburse any legal or other
expenses reasonably incurred by any such Indemnified Party in connection with
investigating or defending any such loss, claim, damage, liability or action.  
Provided, however, that such indemnity shall not inure to the benefit of the
Issuer, or any person controlling the Issuer, as aforesaid, in respect of any
written material furnished by the Issuer for use in the sections of the
Preliminary Official Statement and Official Statement captioned “SUMMARY
STATEMENT — The Issuer”, “THE ISSUER” and “LITIGATION — The Issuer”, or (ii) any
act, failure to act, or misrepresentation by any person in connection with the
issuance, sale, or delivery of the Series 2012 Bonds.  And provided further,
that such indemnity shall not extend to any Indemnified Party if the loss,
claim, damage or liability is caused by the gross negligence or willful
misconduct of the Indemnified Party.  This indemnity agreement shall not be
construed as a limitation on any other liability that the Borrower may otherwise
have to any Indemnified Party, provided that in no event shall the Borrower be
obligated for double indemnification.

 

(b)           Procedure.  An Indemnified Party shall, promptly after the receipt
of notice of the commencement of any action against such Indemnified Party in
respect of which indemnification may be sought against the Borrower notify the
Borrower in writing of the commencement thereof.  Failure of the Indemnified
Party to give such notice will reduce the liability of the Borrower by the
amount of damages attributable to the failure of the Indemnified Party to give
such notice to the Borrower, but the omission to notify the Borrower of any such
action shall not relieve the Borrower from any liability that it may have to
such Indemnified Party otherwise than under this section.  In case any such
action shall be brought against an Indemnified Party and such Indemnified Party
shall notify the Borrower of the commencement thereof, the Borrower may, or if
so requested by such Indemnified Party shall, participate therein or assume the
defense thereof, with counsel satisfactory to such Indemnified Party (it being
understood that, except as hereinafter provided, the Borrower shall not be
liable for the expenses of more than one separate counsel representing the
Indemnified Parties in such action), and after notice from the Borrower to such
Indemnified Party of an election so to assume the defense thereof, the Borrower
will not be liable to such Indemnified Party under this Section for any legal or
other expenses subsequently incurred by such Indemnified Party in connection

 

10

--------------------------------------------------------------------------------


 

with the defense thereof other than reasonable costs of investigation; provided,
however, that unless and until the Borrower assumes the defense of any such
action at the request of such Indemnified Party, the Indemnified Party shall
have the right to participate at its own expense in the defense of any such
action.  If the Borrower shall not have employed counsel to take charge of the
defense of any such action, or if an Indemnified Party shall have reasonably
concluded that there may be defenses available to it or other Indemnified
Parties that are different from or additional to those available to the Borrower
(in which cases the Borrower shall not have the right to direct the defense of
such action on behalf of such Indemnified Party) or to other Indemnified
Parties, legal and other expenses, including the expenses of separate counsel
incurred by such Indemnified Party shall be borne by the Borrower.

 

(c)           Underwriter’s Agreement.  The Underwriter agrees, at its expense,
to indemnify, promptly defend (by counsel reasonably satisfactory to the Issuer)
and hold harmless the Issuer, the Issuer’s city commissioners, officers,
employees and each person, if any, who has the power, directly or indirectly, to
direct or cause the direction of the management and policies of the Issuer, from
and against any and all losses, claims, damages, demands, liabilities, costs or
expenses, including reasonable attorneys’ fees and expenses, if such losses,
claims, damages, demands, liabilities, costs or expenses arise out of, or are
materially increased by, or would not exist but for, a breach by the Underwriter
of its duties under, or failure to abide by any of its covenants in, this Bond
Purchase Agreement.

 

SECTION 8.  CONDITIONS OF UNDERWRITER’S OBLIGATIONS

 

The Underwriter has entered into this Bond Purchase Agreement in reliance upon
the representations and agreements of the Issuer and the Borrower herein and the
performance by the Issuer and the Borrower of their respective obligations
hereunder, both as of the date hereof and as of the Closing Date.  The
Underwriter’s obligations under this Bond Purchase Agreement are and shall be
subject to the following further conditions:

 

(a) Conditions at or Prior to Closing.  Receipt by the Underwriter of the
following documents at or prior to the Closing:

 

(i) The opinion of Sell & Melton, L.L.P., Bond Counsel, dated the date of
Closing, with respect to the matters, and substantially to the effect, as set
forth in Exhibit B, attached hereto and made a part hereof;

 

(ii) The opinion of Holt, Ney, Zatcoff & Wasserman, LLP, counsel for the
Borrower, dated the date of Closing, in form and substance satisfactory to the
Underwriter;

 

(iii) The opinion of Squire, Sanders (US) L.L.P., counsel to the Issuer, dated
the date of Closing, addressed to the Issuer, Bond Counsel, the Underwriter and
the Trustee in form and substance acceptable to the Underwriter;

 

(iv) The opinion of John T. Lynch, Jr., as counsel to and solely for the benefit
of the Underwriter dated the date of Closing and addressed to the Underwriter,
in form and substance acceptable to the Underwriter;

 

(v) A certificate, dated the Closing Date, signed by an authorized official of
the Issuer,

 

11

--------------------------------------------------------------------------------


 

and satisfactory to the Underwriter, to the effect that (A) each of the
representations and warranties of the Issuer contained in this Bond Purchase
Agreement, the Indenture and the Loan Agreement is true, accurate and complete
on the Closing Date as if made on and as of the Closing Date, and (B) each of
the agreements of the Issuer to be complied with and each of the obligations of
the Issuer to be performed hereunder and under the Bond Ordinance, the Indenture
and the Loan Agreement on or prior to the Closing Date have been complied with
and performed;

 

(vi) A certificate of the Borrower, dated the Closing Date, signed by an
authorized officer of the Borrower, and satisfactory to the Underwriter, to the
effect that (A) each of the representations and warranties of the Borrower
contained in this Bond Purchase Agreement is true, accurate and complete on the
Closing Date as if made on and as of the Closing Date, (B) each of the
agreements of the Borrower to be complied with and each of the obligations to be
performed by the Borrower hereunder and under the Borrower’s Transaction
Documents on or prior to the Closing Date have been complied with and performed,
and (C) as of the Closing Date, there has been no material adverse change in the
status, business, condition or prospects (financial or otherwise) of the
Borrower;

 

(vii) A copy, certified by a duly authorized officer of the Borrower to be
correct, complete and as in effect on the date of Closing, of each of the
Borrower’s organizational documents, operating agreement, and resolution
authorizing the transactions contemplated hereby;

 

(viii) A copy, certified by a duly authorized officer of the Issuer, of the Bond
Ordinance, and an executed counterpart of each of the Indenture and the Loan
Agreement, each of which documents, including the Bond Ordinance, shall be in
full force and effect;

 

(ix) A certificate, dated the date of the Closing, which shall be true and
correct as of such date, signed by an authorized officer of the Trustee, in form
and substance satisfactory to counsel for the Underwriter, to the effect that
(A) the duties and obligations under the Indenture of the Trustee, as trustee,
registrar and paying agent for the Series 2012 Bonds, have been duly accepted by
the Trustee, (B) the acceptance by the Trustee of its duties and obligations
under the Indenture, and compliance with the provisions thereof will not
conflict with or constitute a breach of or default under any law, administrative
regulation, consent decree or any agreement or other instrument to which it is
subject, and (C) all approval, consents and orders of any governmental authority
or agency having jurisdiction in the matter which would constitute a condition
precedent to the performance by the Trustee of its obligations under the
Indenture have been obtained and are in full force and effect;

 

(x) A mortgagee’s title insurance policy insuring the lien of the Trustee, as
mortgagee under the Security Agreement, in the amount of $7,230,000, with only
such exceptions as shall be Permitted Encumbrances (as defined in the Loan
Agreement); and

 

(xi) Duly executed copies of the Guaranty Agreement, the Borrower’s Transaction
Documents, the Land Use Agreement, and the Disclosure Agreement, and such
additional certificates (including, by way of example, appropriate “no
litigation” certificates and “arbitrage” certificates), opinions of counsel,
appraisals, surveys, environmental assessments, instruments or other documents
as the Underwriter may reasonably request.

 

(b)           Failure to Satisfy Conditions.  If there shall be a failure to
satisfy any of the conditions to the Underwriter’s obligations contained in this
Bond Purchase Agreement, or if the Underwriter’s obligations shall be terminated
for any reason permitted by this Bond Purchase Agreement, this Bond

 

12

--------------------------------------------------------------------------------


 

Purchase Agreement shall terminate and none of the Underwriter, the Issuer or
the Borrower shall have any further obligation hereunder, except as provided in
Section 10 hereof.

 

SECTION 9.  TERMINATION

 

The Underwriter shall have the right to terminate this Bond Purchase Agreement
by notifying the Issuer and the Borrower of its election to do so, if at the
time of such notification, between the date hereof and the Closing Date,
(i) legislation shall be enacted by the Congress of the United States or adopted
by either House thereof or a decision by a court of the United States or the Tax
Court of the United States shall be rendered or a ruling regulation or official
statement by or on behalf of the Treasury Department of the United States, the
Internal Revenue Service or other governmental agency shall be made, with
respect to the federal taxation of revenues or other income of the general
character expected to be derived under the Indenture by the Issuer or of
interest received on securities of the general character of the Series 2012
Bonds, which would have the effect of changing, directly or indirectly, the
federal income tax consequences of receipt of interest on securities of the
general character of the Series 2012 Bonds in the hands of the holders thereof,
and which in the reasonable opinion of the Underwriter would materially
adversely affect the  marketability of the Series 2012 Bonds; (ii) there shall
have occurred any new outbreak of hostilities or other unforeseen national or
international calamity or crisis, the effect of such new outbreak, calamity or
crisis on the financial markets of the United States being such in the
reasonable judgment of the Underwriter as to materially adversely affect the
marketability of the Series 2012 Bonds; (iii) there shall be in force a general
suspension of trading on the New York Stock Exchange or minimum or maximum
prices for trading shall have been fixed and be in force or maximum ranges for
prices for securities shall have been required and be in force on the New York
Stock Exchange, whether by virtue of a determination by that Exchange or by
order of the Securities and Exchange Commission or any other governmental
authority having jurisdiction; (iv) a general banking moratorium shall have been
established by federal or Ohio authorities; (v) any event, not caused by the
Underwriter, shall have occurred or shall exist which, in the reasonable opinion
of the Underwriter, makes untrue or incorrect, as of such time, in any material
respect, any material statement or information contained in the Official
Statement or makes the Official Statement inadequate by reason of the omission
of information which should be reflected therein in order to make the statements
and information contained therein not misleading as of such time; (vi) a stop
order, ruling, regulation or official statement by or on behalf of the
Securities and Exchange Commission shall be issued or made to the effect that
the issuance, offering or sale of the Series 2012 Bonds, or of obligations of
the general character of the Series 2012 Bonds as contemplated hereby, is in
violation of any provision of the 1933 Act, the Securities Exchange Act of 1934,
as amended, or the Trust Indenture Act of 1939, as amended; or (vii) the
Underwriter’s due diligence examination in respect of the issuance of the
Series 2012 Bonds shall have revealed any fact or circumstance that, in the
reasonable judgment of the Underwriter, would materially and adversely affect
the marketability of the Series 2012 Bonds.

 

SECTION 10.  PAYMENT OF EXPENSES

 

(a)           Payment by the Borrower.  Except as provided in Paragraph
(b) below, the Borrower shall pay all expenses incident to the sale of the
Series 2012 Bonds, including but without limitation, (i) the cost of the
preparation (including printing, duplicating and distribution) of this Bond
Purchase Agreement, the Transaction Documents, the Disclosure Agreement, the
Preliminary Official Statement, the Official Statement and any amendment or
supplement thereto, (ii) the cost of the preparation, printing, execution,
authentication and delivery of the Series 2012 Bonds, (iii) the cost of
preparation of any Blue Sky Surveys, (iv) the CUSIP Service Bureau service
charge for the assignment of CUSIP numbers for the Series 2012

 

13

--------------------------------------------------------------------------------


 

Bonds and the Municipal Securities Rulemaking Board fee, and (v) the fees of the
Underwriter, Bond Counsel, Underwriter’s Counsel, the Borrower’s Counsel, the
Issuer’s Counsel, and any other counsel, experts or consultants retained by the
Borrower, the Trustee or the Underwriter.

 

(b)           Payment by Underwriter.  Except as provided in the foregoing
Paragraph (a), the Underwriter shall pay the cost of all regulatory expenses
incurred by the Underwriter in connection with its and distribution of the
Series 2012 Bonds.

 

SECTION 11.  NOTICES

 

Any notices or other communication to be given under this Bond Purchase
Agreement may be given by delivering the same in writing as follows:

 

As to the Issuer:

The City of Springfield, Ohio

 

76 East High Street

 

Springfield, Ohio 45502

 

 

 

Attn: Mark Beckdahl, Director of Finance

 

 

As to the Borrower:

Eaglewood Property Holdings, LLC

 

Two Buckhead Plaza

 

3050 Peachtree Road NW, Suite 355

 

Atlanta, Georgia 30305

 

 

 

Attn: Christopher F. Brogdon, Manager

 

 

As to the Underwriter:

Lawson Financial Corporation

 

3352 E. Camelback Road

 

Phoenix, Arizona 85018

 

 

 

Attention: Robert W. Lawson, President

 

or to such different address written notice of which is given to each of the
other parties hereto.

 

SECTION 12.    PARTIES IN INTEREST AND SURVIVAL OF REPRESENTATIONS

 

(a)           Parties in Interest.  This Bond Purchase Agreement is made solely
for the benefit of the Issuer, the Borrower and the Underwriter (including their
respective successors or assigns), and no other person, partnership, association
or corporation shall acquire or have any right hereunder or by virtue hereof.

 

(b)           Survival of Representations.  All representations and agreements
of the Issuer and the Borrower in this Bond Purchase Agreement shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of the Underwriter and all representations and agreements of the
Issuer, the Borrower and the Underwriter shall survive the delivery of and
payment for the Series 2012 Bonds.

 

14

--------------------------------------------------------------------------------


 

SECTION 13.  MISCELLANEOUS

 

(a)           Headings.  The headings of the Sections and Paragraphs of this
Bond Purchase Agreement are inserted for convenience only and shall not be
deemed to be a part hereof.

 

(b)           Governing Law.  This Bond Purchase Agreement shall be governed by
and construed in accordance with the laws of the State of Ohio.

 

(c)           Counterparts.  This Bond Purchase Agreement may be executed,
accepted and approved in any number of counterparts, all of which taken together
shall constitute one and the same instrument, and any of the parties hereto may
execute and accept or approve this Bond Purchase Agreement by signing any such
counterpart.

 

If you agree with the foregoing, please sign the enclosed counterpart of this
Bond Purchase Agreement and return it to the Underwriter.  This Bond Purchase
Agreement shall become a binding agreement by and among the Issuer, the Borrower
and the Underwriter when at least one counterpart of this Bond Purchase
Agreement shall have been signed by or on behalf of each of the parties hereto.

 

 

 

Very truly yours,

 

 

 

LAWSON FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/ Robert W. Lawson

 

 

Robert W. Lawson

 

 

President

 

15

--------------------------------------------------------------------------------


 

Accepted as of the date first

 

above written:

 

 

 

 

 

THE CITY OF SPRINGFIELD, OHIO

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Director of Finance

 

 

 

 

 

EAGLEWOOD PROPERTY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon

 

 

Manager

 

 

16

--------------------------------------------------------------------------------